



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Collingwood Prime Realty
    Holdings Corp. 2021 ONCA 689

DATE: 20211006

DOCKET:
C69445

Watt, Benotto and Trotter JJ.A.

BETWEEN

Her
    Majesty the Queen

Appellant

and

Collingwood Prime Realty Holdings
    Corp. & Issa El-Hinn

Respondent

Rick Visca, Holly Akin and Erryl
    Taggart, for the appellant

Melanie Webb
,
    for the respondent

Heard: September 21, 2021 by video conference

Supplementary reasons to the reasons in
R.
    v. Collingwood Prime Realty Holdings Corp.
2021 ONCA 665, released on
    September 29, 2021.

ADDENDUM

[1]

The respondent requested clarification about
    when the fines should be paid. They should be paid within seven days of the
    release of this addendum.

David
    Watt J.A.

M.L.
    Benotto J.A.

Gary
    Trotter J.A.


